          Case 2:20-cr-00256-MAK Document 30 Filed 11/19/20 Page 1 of 1




                    IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF PENNSYLVANIA


UNITED STATES OF AMERICA                       CRIMINAL ACTION

                    v.                         NO. 20-256-2

XAVIER NOLLEY-HALL



                                         ORDER
       AND NOW, this 19th day of November 2020, upon considering Defendant's Motion for

presentence release (ECF Doc. No. 27), the United States' Opposition (ECF Doc. No. 28), and

for reasons in the accompanying Memorandum, it is ORDERED Defendant's Motion for

presentence release (ECF Doc. No. 27) is DENIED without prejudice.
